Affirming.
Everett M. Williamson brought this action of divorce against his wife, Fern Stephenson Williamson. She filed an answer and counterclaim denying the allegations of the petition, and asking that she be granted a divorce and awarded alimony. From a decree granting the prayer of the petition and dismissing the counterclaim, Mrs. Williamson appeals.
While we have no power to reverse a decree of divorce, we may review the evidence to determine whether the wife's claim for alimony was improperly denied. Burton v. Burton, 184 Ky. 268,211 S.W. 869.
As no novel questions are involved, it would serve no good purpose to detail the evidence at length. It is sufficient to say that we have examined the record with great care, and to that end have read and re-read the material portions of the evidence. It may be that appellant's account of the occurrence that caused the institution of this action is true, but, in view of the direct evidence, the situation of the parties, and all the attendant circumstances, we are unable to say that the chancellor's finding is not correct.
Judgment affirmed.
Whole court sitting, except Ratliff, J.